DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.
Claim Objections
Claims 1-6 objected to because of the following informalities:  
-- accessing data items -- should be -- accessing the data items -- in claim 1 line 3. Similar deficiency exists with respect to “requesting data items” in claims 2-5. 
-- one another in storage -- should be  -- one another in the storage” in claim 1 line 5. Similar deficiency exists in claims 2-6.
Appropriate correction is required.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Drawing
The drawings are objected to because of the following minor informalities:
-- yes/no condition missing from the decision block 240, 270 -- in Fig. 2.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



Absence of the word "means" (or “step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112 (f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112 sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material, or acts within the claim itself to entirely perform the recited function.

Claim elements in this application that use the word “means” are presumed to invoke 35 U.S.C. 112 (f) except as otherwise indicated in an office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an office action.

Claim 6 is presumed to invoke 35 U.S.C. 112(f) because these claims recites “an allocation module for”, “an assignment module for”. These claim elements are similar to the “means for” language and have been interpreted under 35 USC 112(f) because claim limitations recites “module” which is a generic placeholder, and generic placeholder is 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: figure 4 and specification [0037] [0038].

Claim Rejections - 35 USC § 112
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.





Claims 1-14 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.
The following terms lack proper antecedent basis:

-- the step of ordering -- in claim 3 line 2.

The following claim language is not clearly understood:
Claim 1 recites “buffering the requested data items if the data items are received out of order relative to an order in which the data items are requested” without clearly reciting what happens if the data items received are not out of order. Applicant is advised that the broadest reasonable interpretations of method claim having claim elements of “buffering…are requested” represent claims having contingent limitations and requires only those steps that must be performed and doesn’t include steps that are not required to be perform because the conditions precedent are not met.
Claim 3 recites “the step of ordering”. However, neither claim 1 nor claim 3 recites the said step of “ordering”.
Claim 7 recites “sequential memory access addresses”. It is unclear if the data items have sequential memory addresses or sequential memory access addresses.
Claim 11 recites processor is a machine learning processor. It is unclear what constitutes the machine learning processor (i.e. what is specific type of processor and what are the specific functions associated with the machine learning processor).
Claims 6 and 12 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-7, 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-2, 4-7, 9-14 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.
Step 1: Statutory category? - Yes
	claims 1-14: Yes 
Step 2A prong 1: Recites a judicial exception? - Yes
	 “assigning memory transaction requests for accessing data items to a memory controller according to the unique identifiers” as recites in claim 1 is similar to the abstract idea of mental process (abstract idea: observe/judge/evaluate - merely mental process). Similarly, claim elements of “requesting the data items from the storage via the memory controllers according to the memory transaction requests” and “if the data items are received out of order relative to an order in which the data items are requested” as recited in claim 1 is similar to the abstract idea of mental process.

Step 2A prong 2: Integrate judicial exception into practical application? - No
Additional elements of claim 1: method of requesting data items from storage (i.e. generic method), allocating each of a plurality of memory controllers a unique identifier (i.e. pre-solution activity), data items are spatially local to one another in storage (i.e. generic computing component), buffering the requested data items (i.e. post-solution activity), additional claim elements alone or in combination do not provide a technological improvement).

Step 2B: Amount to significantly more than judicial exception? - No
Additional claim elements same as step 2A prong 2 (generic and/or WURC)

First, claims 1-6 are directed to a method and passes the step 1 (Step 1 - Yes). Thus, the analysis moves to step 2A of the two-prong inquiry of Mayo/Alice two-part framework. 

	Claim 1 is directed to “method for requesting data item from storage by assigning memory transaction requests to one or the plurality of uniquely numbered memory controller and buffering the received out of order response”. The claim elements of “assigning memory transaction requests for accessing data items to a memory controller according to the unique identifiers”, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, assigning memory transaction requests ….to a memory controller according to unique identifier” is an example of assigning  a task to a processor/machine/worker/component based on the identity of the processor/machine/worker/component, which can be performed entirely in the human mind or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Based on similar analysis, claim elements of “requesting the data items from the storage via the memory controllers according to the memory transaction requests (i.e. observe, compare, evaluate - mental process)” and ““if the data items are received out of order relative to an order in which the data items are requested (i.e. observe, compare, evaluate - mental process)”, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Accordingly, these claim elements recites an abstract idea (Revised Step 2A PRONG ONE -Yes). 

The judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional claim elements of “method of requesting data items from storage (i.e. generic method)”, “allocating each of a plurality of memory controllers a unique identifier (i.e. pre-solution activity)”, “data items are spatially local to one another in storage (i.e. generic computing component)”, “buffering the requested data items (i.e. post-solution activity)”. These additional elements recite generic computing component or generic computing method, that when considered alone or in combination, either fall into insignificant pre/post solution activities or merely tieing the generic components/methods to a particular technological environment without particularly improving functioning of the computer or technical field/environment. For example, method of requesting data items from storage is a generic computing activity, allocating each of the plurality of memory controllers a unique identifier is extra pre-solution activity and are examples of generic and routinely performed activity in the data processing systems as recognized by one of ordinary skills in the art. These additional elements don’t recite any specific technological improvement or tie the claim elements to specific improvement in technology as described in the specification. Additional claim elements are example of linking the abstract idea to a particular technological environment and/or resembles the idea of pre/post insignificant solution activity and can’t be considered to impose additional limitations on the abstract idea of the claim. Accordingly, the claim is directed to an abstract idea and is not integrated into a practical application (Revised Step 2A PRONG TWO - No) and therefore the analysis moves to step 2B of the Mayo/Alice two-part framework.

The claim doesn’t include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional claim elements of the processing unit for the data processing system are an example of pre/post-solution activity and are merely linking the abstract idea to a particular technological environment and/or well-known, routine and conventional (specification: Description of related technology, IDS filed on 10/03/2019, References cited in PTO-892) and are not sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.


Independent claims 6 and 12 recites similar claim elements as claim 1 and are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception and additional claim elements neither integrate nor amounts to significantly more, based on similar analysis as above with respect to claim 1.

Dependent claims 2, 4-5, 7, 9-11, 13-14 recite claim elements that are either abstract idea or additional claim elements, that individually or in combination, are either generic computing methods/components or insignificant pre-post solution activity and neither integrate into practical application nor amount to significantly more, based on similar analysis as above with respect to claim 1. 
Therefore, the claim(s) 1-2, 4-7, 9-14 are rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating into practical application or significantly more.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US Pub. No. 2011/0296129 A1, hereafter Arai) in view of Applicant applied prior art (hereafter AAA).

Highlighted claim elements are missing from the respective cited prior art.
As per claim 1, Arai teaches the invention substantially as claimed including a method of requesting data items from storage ([0062] writes/reads data into/from the memories), the method comprising:
allocating each of a plurality of memory controllers a unique identifier (fig 4 memory controller#0-3 [0105] fig 15 memory controller number); 
assigning memory transaction requests for accessing data items ([0066] issue a transfer instruction [0067] transfer data from memory, transfer instruction to DMA) to a memory controller according to the unique identifiers ([0073] DMA specifies which memory controller is to be accessed, determines that the memory controller 231 to which the memory M1 is coupled is to be accessed, fig 7 S8010-S8040), wherein the data items are spatially local to one another in storage ([0056] ASIC, memories M0, M1, M2, M3, mounted, main package, transfer between memories fig 3 60A-B 70A-B); 
requesting the data items from the storage via the memory controllers according to the memory transaction requests ([0073] memory read request is issued to the memory controller [0074] read data, read request, specifying the address to be accessed, data length to be read, from memories M0-M7); and 
buffering the requested data items if the data items are received out of order relative to an order in which the data items are requested ([0074] sore the received data in a buffer  [0128] requests, arbiter, control the right of usage in sequence [0130] multiple requests, arbiter, controls, rights of usage, round robin).

Arai doesn’t specifically teach buffering if the data items are received out of order.

AAA, however, teaches buffering if the data items are received out of order ([0003] buffer, capable, of temporarily storing data items received out of order).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Arai with the teachings of AAA of buffer storing data items that are received out of order to improve efficiency and allow buffering if the data items are received out of order to the method of Arai as in the instant invention. The combination of cited prior art would have been obvious because applying buffer for storing the received out of order data items as taught by AAA to the method of storing the response received as taught by Arai to yield predictable results of buffering the requested data items if the data items are received out of order relative to an order in which the data items are requested with reasonable expectation of success and improved efficiency.

As per claim 2, Arai teaches the spatially local data items have substantially sequential memory access addresses ([0056] ASIC, memories M0, M1, M2, M3, mounted, main package, transfer between memories fig 3 60A-B 70A-B fig 8 memory addresses, memory).  
As per claim 3, AAA teaches the step of ordering the transaction requests across the plurality of memory controllers to reduce the amount of buffering required ([0003] reordering, memory transaction requests, DMC, handle situation, data items that received out of order).  
As per claim 4, Arai teaches the storage is any of random-access memory, dynamic-random access memory, or non-volatile memory ([0056] memories, cache, DRAM).  
As per claim 5, AAA teaches wherein the memory controllers are dynamic memory access controllers ([0003] dynamic memory controllers DMC).  

Claim 6 recites a processor comprising an allocation module and an assignment module to perform claim elements similar to those of the method claim 1. Therefore, it is rejected for the same rational.
Claim 7 recites the processor of claim 6 to perform claim elements similar to those of claim 2. Therefore, it is rejected for the same rational.
Claim 8 recites the processor of claim 6 to perform claim elements similar to those of claim 3. Therefore, it is rejected for the same rational.
Claim 9 recites the processor of claim 4 to perform claim elements similar to those of claim 2. Therefore, it is rejected for the same rational.
Claim 10 recites the processor of claim 5 to perform claim elements similar to those of claim 2. Therefore, it is rejected for the same rational.
As per claim 11, Arai teaches the processor of claim 6, wherein the processor is a machine learning processor (fig 3 MP 760 770 ASIC 200).  
Claim 12 recites a transaction management system comprising components similar to those recited in claim 1. Therefore, it is rejected for the same rational.
Claim 13 recites the transaction management system of claim 12 comprising limitations similar to those of claim 4. Therefore, it is rejected for the same rational.
Claim 14 recites the transaction management system of claim 12 comprising limitations similar to those of claim 5. Therefore, it is rejected for the same rational.
Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Flynn; David et al. (US 20080183953 A1) teaches Apparatus, system, and method for storage space recovery in solid-state storage
Jeddeloh; Joseph M. (	US 6275913 B1) teaches 	Method for preserving memory request ordering across multiple memory controllers.
Kobayashi; Naotaka et al. (US 20110029732 A1) teaches storage device controller with a plurality of I/O processors requesting data from a plurality of stripe units of a logical volume.
Landers; Mark et al. (US 20170286151 A1) teaches	handling memory requests.
SANGHI; KARAN et al. (US 20200104195 A1) teaches methods and apparatus for correcting out-of-order data transactions between processors.
Shin; Won-Gyu et al. (US 2016/0231961 A1) teaches memory controller scheduling requests according to scores.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195